DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received 11/9/2021.  Claims 21-40 are pending where claims 21-40 were previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

35 USC § 112
The applicant amended the claims to address the claim rejections.  In view of the amendments, the respective 35 USC 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 26-28, 31, 32, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al [US 2008/0168082 A1] in view of Sharma et al [US 2007/0179959 A1], Ding et al [US 2016/0127199 A1], and Clare et al [US 20170060695 A1].
With regard to claim 21, Jin teaches a method comprising: determining, by the at least one processor, at least one source data format associated with the account data in the at least one source database; determining, by the at least one processor, at least 
wherein the transformation workflow specifies a sequence of transformation operations performed by a set of components so as to transform the account data form the at least one source data format to the at least one target data format (see Figures 6 and 7 and paragraph [0029]; the system can utilize various operators/components that represent various actual sequence of operations);
transforming, by the at least one processor, the account data of a data table structure as part of the sequence of transformation operations performed by the set of components (see Figures 1, 6, and 7 and paragraphs [0029] and [0021]; the system can have multiple sources of tables and transform the input to form intermediate tables via the usage of various operators where each operator corresponds to particular set of operations).
Jin teaches joins and a dataflow with a graph of operators but does not appear to explicitly teach receiving, by at least one processor, a data retrieval request specifying: at least one source database from which to retrieve account data and at least one target database to which to load the account data; determining, by the at least one processor, a transformation workflow associated with the data retrieval request based at least in 
Sharma teaches receiving, by at least one processor, a data retrieval request specifying: at least one source database from which to retrieve account data and at least one target database to which to load the account data (see paragraph [0045]; the system has means for a user to indicate/specify a source and target).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ETL and data integration system of Jin by providing means for users to identify particular sources and targets they want their data to be sent to as taught by Sharma in order to allow users to have some configurable options so that they can provide requirements on what systems they want to have connected so that the system can utilize those parameters to determine automated mapping that will be used to extract and load the data to the user’s preferred target system.
Jin in view of Sharma teach determining, by the at least one processor, a transformation workflow associated with the data retrieval request based at least in part 
Jin in view of Sharma do not appear to explicitly teach accessing, by the at least one processor, at least one service to execute the set of components based at least in part on the transformation workflow; wherein the sequence of transformation operations comprises: identifying updated data based upon a comparison of a first subset of the account data associated with a current day and with a second subset of the account data associated with a previous day; combining the updated data with new data corresponding to the at least one new account to produce combined data; and joining the combined data with a copy of the account data of a second table data structure to produce joined data.
Ding teaches accessing, by the at least one processor, at least one service to execute the set of components (see Figure 3 and paragraphs [0040] and [0041]; the system can have a plurality of servers or engines that can have a pool of microservices that can be utilized execute particular tasks).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the transformation process of Jin in view of Sharma by utilizing a software design pattern that involves microservices for handling small tasks as taught by Ding in order to permit developers to work in multiple teams developing various microservices/operations without worry of 
Jin in view of Sharma and Ding teach accessing, by the at least one processor, at least one service to execute the set of components based at least in part on the transformation workflow (see Ding, Figure 3 and paragraphs [0040] and [0041]; see Jin, Figures 6 and 7 and paragraph [0029]; the system can utilize various operators/components that represent various actual sequence of operations where multiple runtime engines/servers associated with different microservices/operators can be utilized); 
Jin in view of Sharma and Ding do not appear to explicitly teach wherein the sequence of transformation operations comprises: identifying updated data based upon a comparison of a first subset of the account data associated with a current day and with a second subset of the account data associated with a previous day; combining the updated data with new data corresponding to the at least one new account to produce combined data; and joining the combined data with a copy of the account data of a second table data structure to produce joined data.
Clare teaches identifying updated data; the at least one new account (see paragraphs [0016]-[0018]; the system can determine what has changed and can provide as output the delta/changes for loading into a target source as well as the new records).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the extraction, transformation, and load process of Jin in view of Sharma and Ding by being able to identify and send change/delta data to a target data store as taught by Clare in order to reduce network bandwidth and saving target store’s processing resources by sending less data from the source system to the target system while ensuring that the two systems are synchronized.
Jin in view of Sharma, Ding, and Clare teach wherein the sequence of transformation operations comprises: identifying updated data based upon a comparison of a first subset of the account data associated with a current day and with a second subset of the account data associated with a previous day; combining the updated data with new data corresponding to the at least one new account to produce combined data; and joining the combined data with a copy of the account data of a second table data structure to produce joined data (see Clare, paragraphs [0016]-[0018]; see Jin, Figures 6 and 7; see paragraphs [0025] and [0043] and [0066]; the dataflow for the ETL system can new accounts and updated accounts and be able to combine/union them together before later joining them with the other data where the incremental data can be created at the end of a business day thereby determining the differences between a previous day and the current day).

With regard to claim 22, Jin in view of Sharma, Ding, and Clare teach wherein an execution of the sequence of transformation operations is performed as a datapipeline 

With regard to claim 26, Jin in view of Sharma, Ding, and Clare teach wherein transforming the account data includes the sequence of transformation operations comprises: deduplicating, by a deduplication component, the joined data to remove duplicate records of the joined data associated with the current day and the previous day (see Jin, Figures 6 and 7; see paragraph [0029]; de-duplication can occur following a join).

With regard to claim 27, Jin in view of Sharma, Ding, and Clare teach wherein the sequence of transformation operations comprises: filtering the account data of the table data structure using a filter component to produce filtered data and rejected data (see Jin, paragraphs [0043] and [0025]; the system can utilize filtering data using a split operator that splits the data into the filtered data and the rejected data where multiple output streams are utilized to head to different targets with the filtered data going to a first target and the rejected data going to a different target);
and writing the rejected data to a reject file (see Jin, paragraph [0040]; the system can create files to store data including data from the split operation that creates data matching some criteria and the rejected data).

With regard to claim 28, Jin in view of Sharma, Ding, and Clare teach wherein the sequence of transformation operations comprises: reformatting the account data of 

With regard to claims 31 and 40, these claims are substantially similar to claim 21 and are rejected for similar reasons as discussed above.

With regard to claims 32 and 36-38, these claims are substantially similar to claims 22 and 26-28 and are rejected for similar reasons as discussed above.



Claims 23-25 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al [US 2008/0168082 A1] in view of Sharma et al [US 2007/0179959 A1], Ding et al [US 2016/0127199 A1], and Clare et al [US 20170060695 A1] in further view of Wikipedia, pandas (software).
With regard to claim 23, Jin in view of Sharma, Ding, and Clare teach all the claim limitations of claims 21 and 22 as discussed above.
Jin in view of Sharma, Ding, and Clare teach wherein utilizing, by the at least one processor, at least one transformation component to perform the sequence of transformation operations (see Jin, Figure 1 and paragraph [0021]; the system can utilize at least one transformation component).
Jin in view of Sharma, Ding, and Clare teach various components but do not appear to explicitly teach wherein each component is implemented using a python data analysis library, and the table data structure includes a DataFrame object of the python data analysis library.
Wikipedia teaches wherein each component is implemented using a python data analysis library, and the table data structure includes a DataFrame object of the python data analysis library (see pages 1 and 2; python data analysis library is utilized to implement components where the language utilizes DataFrame objects).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the extraction, transformation, and load process of Jin in view of Sharma, Ding, and Clare by utilizing a pre-established language with data structures and operations as taught by Wikipedia in order to save the developers time and effort by not having to create their entirely own language and functions for making programming components.

With regard to claim 24, Jin in view of Sharma, Ding, and Clare in further view of Wikipedia teach wherein the at least one transformation component is implemented as an independent microservice or service (see Ding, paragraph [0041]; see Jin, paragraph 

With regard to claim 25, Jin in view of Sharma, Ding, and Clare in further view of Wikipedia teach wherein each microservice or service is deployed within a container on a host that is remote from the at least one transformation components, and the execution of the at least one transformation components is initiated by an instruction from the system using a communication protocol (see Jin, paragraphs [0025] and [0029]; Ding, paragraph [0040] and [0041]; the microservices are deployed in containers/processes in hosts that are remote and communicate via a network communication protocol).

With regard to claims 33-35, this claims is substantially similar to claim 23-25 and is rejected for similar reasons as discussed above.


Claims 29, 30, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al [US 2008/0168082 A1] in view of Sharma et al [US 2007/0179959 A1], Ding et al [US 2016/0127199 A1], and Clare et al [US 20170060695 A1] in further view of Blaszczak [US 2005/0278152 A1].
With regard to claim 29, Jin in view of Sharma, Ding, and Clare teach all the claim limitations of claims 21, 27, and 28 as discussed above.
Jin in view of Sharma, Ding, and Clare teach wherein the sequence of transformation operations further comprises: reformatting the account data of the second data table structure using a second reformat component to produce second reformatted data (see Jin, paragraphs [0034] and [0028]; the system can reformat table data from a first format to a second format and be able to store that data into a file where the next operation utilizes that file as input to retrieve/join various column data and extract/select particular rows and corresponding fields/columns based on the query criteria).
Jin in view of Sharma, Ding, and Clare teach various operations including splits and joins but do not appear to explicitly teach replicating the second reformatted data using a replicate component to produce first and second copies of the second reformatted data; and joining the first reformatted data and the first copy of the second reformatted data using a first join component to produce the joined data, wherein the updated data is based upon a comparison of the account data associated with the current day in the first reformatted data and the account data associated with the previous day in the first copy of the second reformatted data.
Blaszczak teaches replicating the second reformatted data using a replicate component to produce first and second copies of the second reformatted data (see paragraph [0082]; the system can replicate/copy the data and send to different output streams/paths).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the extraction, transformation, and load process of Jin in view of Sharma, Ding, and Clare by utilizing 
Jin in view of Sharma, Ding, and Clare in further view of Blaszczak teach joining the first reformatted data and the first copy of the second reformatted data using a first join component to produce the joined data, wherein the updated data is based upon a comparison of the account data associated with the current day in the first reformatted data and the account data associated with the previous day in the first copy of the second reformatted data (see Blaszczak, paragraphs [0081]-[0082]; see Figure 6B; see Clare, paragraphs [0016]-[0018]; see Jin, paragraphs [0034], [0028], [0040], [0053], [0025], and [0026]; the system can utilize various operators to make a data flow graph that can include replicating data to various staging points that can also include reformatting data and joining data).

With regard to claim 30, Jin in view of Sharma, Ding, and Clare in further view of Blaszczak teach wherein joining the combined data with a copy of the account data of the table data structure to produce the joined data comprises joining the combined data and the second copy of the second reformatted data using a second join component to produce second joined data, wherein the second output file is based at least partially 

With regard to claim 39, this claim is substantially similar to claim 29 and is rejected for similar reasons as discussed above.


Response to Arguments
Applicant’s arguments (see the first paragraph on page 10 through the last paragraph on page 13) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharma.  The applicant amended the claims to incorporate new limitations that required further search and consideration.  As seen from the 35 USC 103 rejections above, a new reference was found that, when combined, would teach or fairly suggest the claim limitations as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/16/2022